internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-114901-00 date date legend employer state x plan dear this is in response to your letter dated date on behalf of the employer requesting a ruling on the federal tax consequences of the plan employer intends the plan to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code employer is represented to be an integrated bar whose members consist of all the state x lawyers who are licensed to practice law in state x employer is further represented to be a state or local governmental entity as described in sec_457 employer established the plan for the benefit of eligible employees and independent contractors of the employer under the plan an employee or independent_contractor the participant may elect to defer compensation he or she would have received for services rendered to the employer in any taxable_year the deferral extends until the participant reaches age ½ separates from service or has an unforeseeable_emergency an election to defer compensation_for any calendar month must be made before the beginning of such month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code distributions to a participant begin no later than days following the end of the calendar_year during which his or her separation occurs no later than sixty days following the date of the participant's separation_from_service the participant may elect a deferred commencement_date for all or a portion of the participant's account balance if a participant has elected in accordance with the plan to defer the commencement of distributions beyond the first permissible payout date then before the commencement of distributions the participant may make one additional election to further defer the plr-114901-00 commencement of distributions the manner and time of benefits must meet the distribution_requirements of sec_401 and sec_457 of the code the plan and trust agreement provide that all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the plan the rights of any participant or beneficiary to payments pursuant to the plan are not subject in any manner to alienation by anticipation sale transfer assignment bankruptcy pledge attachment charge or encumbrance of any kind in accordance with sec_457 the assets of the plan will be held in a_trust established pursuant to a written_agreement that constitutes a valid trust under state law the plan further provides that in accordance with sec_457 of the code the trustee of its assets must hold all the sec_457 plan’s assets for the exclusive benefit of the participants and their beneficiaries the plan provides that all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period ie within business days after the end of the month in which such amounts were deferred a participant or beneficiary does not have the right to commute sell assign pledge transfer or otherwise convey or encumber the right to receive any payments under the plan the payments are nonassignable and nontransferable the terms of the plan and trust agreement make it impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not plr-114901-00 be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax- deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 a sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 based upon the provisions of the revised plan summarized above we conclude as follows the plan established by employer is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code all assets and income of the plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient's gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan plr-114901-00 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition no opinion is expressed concerning the effect the adoption of the trust has on the rights of employers under the plan this ruling applies only to deferrals made after the date this ruling is issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and the participants of the plan and applies only to the plan submitted on date as revised by amendments submitted on date and date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities
